Opinion filed January 16, 2014




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-14-00011-CR
                                     ___________

                       IN RE THE STATE OF TEXAS


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      The State of Texas filed an application for emergency stay and writ of
mandamus relating to trial court cause nos. 13-4347, 13-4370, and 13-4373 in the
106th District Court of Gaines County. The State has now filed in this court a
motion for dismissal. In the motion, the State verified that all outstanding issues in
this proceeding “have been resolved to the satisfaction of all parties, and no further
assistance is required” from this court. The motion is signed by the district
attorney.
      The State’s motion for dismissal is granted, and this proceeding is dismissed.


January 16, 2014                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.